216 F.2d 344
F. P. NEWPORT CORPORATION, Limited, Appellant,v.Paul W. SAMPSELL, Trustee in Bankruptcy of the estate of F.P. Newport Corporation, Limited, et al., Appellees.
No. 14572.
United States Court of Appeals Ninth Circuit.
Nov. 12, 1954.Rehearing Denied Dec. 17, 1954.

Appeal from the United States District Court for the Southern District of California, Central Division; Paul J. McCormick, Judge.
Morris Lavine, Los Angeles, Cal., for appellant.
Norman A. Bailie, Richard A. Turner, Bailie, Turner, Lake & Sprague, Los Angeles, Cal., for appellee.
Before MATHEWS and ORR, Circuit Judges, and WIIG, District Judge.
PER CURIAM.


1
This purports to be an appeal by F. P. Newport Corporation, Limited, bankrupt, from a judgment affirming an order of a referee in bankruptcy.  In re Newport Corp., D.C.S.D.Cal., 123 F.Supp. 95.  In this court, two motions have been filed-- (1) a motion of Paul W. Sampsell, trustee in bankruptcy, to dismiss the purported appeal and (2) a motion purportedly filed by the bankrupt to vacate the judgment and remand the case to the District Court.  The motion to vacate and remand is denied.  The motion to dismiss is granted, and the purported appeal is dismissed.